DETAILED ACTION

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/24/2020, in which, claims 1-5, are pending. Claim 1 is independent. Claims 2-5, are dependent.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, is/are rejected under 35 U.S.C. 103 as being un-patentable over Ochi et al., (USPAP 2010/0156023 A1), in view of Yamada et al., (USPAP 2011/0164413).

Referring to claim 1, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]); 
a front insertion-ejection port as an insertion port and ejection port of the document; ([the controller 12 causes the ASF 14 to feed the originals sheet by sheet and causes a scanner 142 to scan images of the originals in the course of the feeding, see 0025] i.e. insertion port]);
a transportation device  (ASF 142 of fig 1) configured to perform transportation of the document set at the front insertion ejection port; ([the controller 12 causes the ASF 14 to feed the originals sheet by sheet and causes a scanner 142 to scan images of the originals in the course of the feeding, see 0025] i.e. ejection port]); and 
a controller (12 and 25 of fig 1) configured to perform image scanning (142 of fig 1) in a first scanning mode when performing image scanning of a top sheet of the document if the document is a document bound with a staple; ([the staple processing is 
wherein in the first scanning mode, the controller ([25 of fig 1]) performs image scanning of a partial scanning area in the top sheet while transporting the document using the transportation device (ASF 142 of fig 1, the copier scan the document using transporting ASF 142, which is not by positioning original on the platen of the scanner controlled by controller 25 of fig 1]); and 
 reverses a transportation direction of the document at a time point that the image scanning of the partial scanning area is finished; ([document to be read from tray 140, conveyed by ASF 141 of through scanner 142, reversed toward finishing 120 and stapling and binding process]), the partial scanning area is from a front end to a predetermined position of the top sheet, ([scanning the area that need to be scanned except the area that need to be stapled and binding process]); and
the predetermined position is a position nearer to the front end than a binding position of the staple, ([the position image forming system including finisher with stapler for binding printed papers on the predetermined position]).
Ochi et al., don’t teach reverses a transportation direction of the document at a time point that the image scanning of the partial scanning area is finished.
Yamada in the same area of reading apparatus teaches reverses a transportation direction of the document at a time point that the image scanning of the partial scanning area is finished ([the switchback transport path 313 is capable of transportation of the document G by forward rotation of the reverse roller pair 310 (the 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use or apply the teaching of Yamada to the components of Ochi in order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 2, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]); a front insertion-ejection port as an insertion port and ejection port of the document; ([the controller 12 causes the ASF 14 to feed the originals sheet by sheet and causes a scanner 142 to scan images of the originals in the course of the feeding, see 0025] i.e. insertion port]) ;a transportation device  (ASF 142 of fig 1) configured to perform transportation of the document set at the front insertion ejection port; ([the controller 12 causes the ASF 14 to feed the originals sheet by sheet and causes a scanner 142 to scan images of the originals in the course of the feeding, see 0025] i.e. ejection port]); and a controller (12 and 25 of fig 1) configured to perform image scanning (142 of fig 1) in a first scanning mode when performing image scanning of a top sheet of the document if the document is a document bound with a staple; ([the 
wherein in the first scanning mode, the controller ([25 of fig 1]) performs image scanning of a partial scanning area in the top sheet while transporting the document using the transportation device (ASF 142 of fig 1, the copier scan the document using transporting ASF 142, which is not by positioning original on the platen of the scanner controlled by controller 25 of fig 1]); and 
Ochi et al., don’t teach reverses a transportation direction of the document at a time point that the image scanning of the partial scanning area is finished.
Yamada in the same area of reading apparatus teaches reverses a transportation direction of the document at a time point that the image scanning of the partial scanning area is finished ([the switchback transport path 313 is capable of transportation of the document G by forward rotation of the reverse roller pair 310 (the transport direction X1 of the document G) and reverse transportation of the document G by reverse rotation of the reverse roller pair 310] see 0085]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use or apply the teaching of Yamada to the components of Ochi in order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

 


Referring to claim 3, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]), wherein after reversing the transportation direction of the document, the controller terminates the transportation of the document in a status that one end part of the document is exposed to an outside of the front insertion-ejection port and a transportation roller in the transportation device nips the other end part of the document, ([document to be read from tray 140, conveyed by ASF 141 of through scanner 142, reversed toward finishing 120 and stapling and binding process]),

Referring to claim 4, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]), further comprising a staple detecting sensor; wherein the staple detecting sensor is arranged at a predetermined arrangement position in a transportation path from the front insertion-ejection port to the image scanning unit, and detects a staple in the document that passes through the predetermined arrangement position; and if the staple detecting sensor detects the staple, the controller immediately applies the first scanning mode.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use or apply a staple detecting sensor; wherein the staple detecting sensor is arranged at a predetermined arrangement position in a transportation path from the front insertion-ejection port to the image scanning unit, and detects a staple in the document that passes through the predetermined arrangement position; and if the staple detecting sensor detects the staple, the controller immediately applies the first scanning mode.
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 5, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]), further comprising a staple detecting sensor; wherein the staple detecting sensor is arranged at a predetermined arrangement position in a transportation path from the front insertion-ejection port to the image scanning unit, and 

Referring to claim 6, OCHI teaches an image scanning device, ([an image forming system comprises, for example, a copier 10 and a finisher 20 as shown in fig 1]), comprising: an image scanning unit (copier 10 [scanner 142] of fig 1) configured to optically scan a document image of a document (scanner 142 of fig 1 optical scan document, as shown in fig 1]); wherein if the first scanning mode is selected, the controller automatically determines that the document is a document including plural sheets and automatically performs a continuous scanning mode that continuously performs image scanning of the plural sheets in the document, (ASF 142 of fig 1, the copier scan the document using transporting ASF 142, which is not by positioning original on the platen of the scanner controlled by controller 25 of fig 1]);






Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677